DETAILED ACTION

The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  

Election/Restrictions
Applicant’s election without traverse of Species I (claims 1-7) in the reply filed on 12/03/2020 is acknowledged.
Claims 8-16 are withdrawn from further consideration pursuant to 37 CFR 1.142(b) as being drawn to a nonelected Species, there being no allowable generic or linking claim. Election was made without traverse in the reply filed on 12/03/2020.

Information Disclosure Statement
The information disclosure statement(s) (IDS) submitted on 03/15/2018 and 11/19/2019 were considered by the examiner.

Claim Objections
1 is objected to because of the following informalities:  there is an extra space between the words in the third to the last line.  Appropriate correction is required.

Drawings
The drawings are objected to under 37 CFR 1.83(a).  The drawings must show every feature of the invention specified in the claims.  Therefore, the “at least one locking element formed inside the stop rib” (claim 1), and ““wherein the body further includes multiple limitation elements arranged inside the locking element”, (claim 2), must be shown or the feature(s) canceled from the claim(s).  No new matter should be entered.
The at least one locking element is element 14 and the stop rib is element 13.  The stop rib is a circular element with an open center, like a washer or donut, and the only “inside” that such a structure has is the internal portion, in other words, the radially inner portion, form the inner wall inwards.  However, element 14 is on the outside of the stop rib.  Accordingly, the at least one locking element is not formed on the inside of the stop rib but rather the outside of the stop rib.  It is also noted that the stop rib may have a top and bottom but these structures are not the inside and outside of the stop rib.
Corrected drawing sheets in compliance with 37 CFR 1.121(d) are required in reply to the Office action to avoid abandonment of the application. Any amended replacement drawing sheet should include all of the figures appearing on the immediate prior version of the sheet, even if only one figure is being amended. The figure or figure number of an amended drawing should not be labeled as “amended.” If a drawing figure is to be canceled, the appropriate figure must be removed from the replacement sheet, 

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 1-7 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Claim 1 in the last 9 lines recites “herein the body includes a stop rib arranged thereon so that the multiple spaced engagement teeth of the fitting sleeve are pushed by the resilient element to abut against the stop rib of the body and at least one locking element formed inside the stop rib, each locking element being located on a first side of each spaced engagement tooth, and a width of each spaced engagement tooth being 
First, claim 1 recites “at least one locking element formed inside the stop rib”.  The at least one locking element is element 14 and the stop rib is element 13.  The stop rib is a circular element with an open center, like a washer or donut, and the only “inside” that such a structure has is the internal portion, in other words, the radially inner portion, form the inner wall inwards.  However, element 14 is on the outside of the stop rib.  Accordingly, the at least one locking element is not formed on the inside of the stop rib but rather the outside of the stop rib.  
Second, claim 1 recites “each locking element being located on a first side of each spaced engagement tooth, and a width of each spaced engagement tooth being equal to a rotation distance of the fitting sleeve such that the fitting sleeve is rotated reciprocating so as to open or close the gardening fluid coupling device by way of the stop rib and each locking element of the body”.  How does the width of each spaced engagement tooth being equal to a rotation distance of the fitting sleeve cause the fitting sleeve to rotated; as this is what the claim appears to be implying?  Additionally, how does rotating reciprocating open or close the gardening fluid coupling device by way of the stop rib and each locking element of the body?  What structurally is the stop rib and each locking element doing in order for this functional limitation to occur?


Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure.  The following documents have structural features which are similar to the applicant’s claimed invention; US-20050006896, US-20080238087, US-20100295292, and US-20110121561.
Any inquiry concerning this communication or earlier communications from the examiner should be directed to JAMES A LINFORD whose telephone number is (571)270-3066.  The examiner can normally be reached on Monday thru Friday: 8:00 am to 5:00 pm Eastern Time.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Matthew Troutman can be reached on (571) 270-3654.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.



/JAMES A LINFORD/Examiner, Art Unit 3679                                                                                                                                                                                                        03/13/2020